Citation Nr: 1043627	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had service in the Recognized Guerrillas and Regular 
Philippine Army from November 1943 to April 1946.  The Veteran 
died in March 2004, and his surviving spouse is the appellant in 
this matter.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines.  The appellant was 
afforded a personal hearing before the undersigned Veterans Law 
Judge in July 2006.  A transcript of that hearing is of record.

In April 2008, the Board denied the claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
claimant appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In a February 2010 memorandum 
decision, the Court set aside the April 2008 Board decision and 
remanded the matter for further proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

The Veteran's service-connected disabilities were residuals of 
shrapnel wounds in the right thigh and buttocks with scars, 
metallic foreign bodies, and injuries to Muscle Groups XIII, XIV, 
and XVII; shortening of the right lower extremity; and a residual 
scar of the right leg.  In a February 2010 memorandum decision, 
the Court ordered the Board to seek clarification of the 
appellant's statement at her July 2006 hearing regarding whether 
a doctor told her that a failure to remove a piece of shrapnel 
contributed to the Veteran's death and, if appropriate, assist 
her in obtaining further evidence in accord with the doctor's 
reported observations.  In particular, the Court indicated that 
if the appellant meant that the doctor did opine that the piece 
of shrapnel contributed to the Veteran's death, the undersigned 
Veterans Law Judge should have suggested that she obtain a 
written opinion from the doctor or seek medical records that 
corroborated the reported remark.  The Court added that the 
appellant's statement taken at face value "provide an 
'indication' of a link between the in-service injury and the 
cause of death."  February 2010 memorandum decision, page 3.  
Therefore, a VA medical opinion is necessary.  

In addition, the RO provided notice to the appellant under the 
Veterans Claims Assistance Act of 2000 (the VCAA) in a July 2004 
letter that the evidence for a cause of death claim must show 
that "the veteran's service connected conditions caused or 
contributed to the veteran's death."  See the July 28, 2004, 
letter, page 2.  However, in light of the decision of the Court's 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), more 
detailed notice must be provided.  

Furthermore, the Veteran's last treatment was in January 2004 at 
the Bontoc General Hospital.  The appellant's son, rather than 
the appellant herself, authorized the release of those records.  
The RO should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a VCAA 
notice letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010), to include an explanation of the 
information or evidence needed to establish a 
claim for service connection for the cause of 
the Veteran's death, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.  The RO should attempt to obtain the 
January 2004 records pertaining to treatment 
of the Veteran at the Bontoc General 
Hospital.  The RO should associate any 
obtained records with the Veteran's claims 
file.

3.  The RO should contact the appellant and 
ask her whether a doctor told her that a 
failure to remove a piece of shrapnel from 
the Veteran's hip contributed his death.  If 
the appellant indicates that a doctor 
rendered such an opinion, the RO must inform 
the appellant that she may submit a written 
opinion from that doctor or submit medical 
records that corroborated the reported 
remark.

4.  Thereafter, the RO must forward the 
Veteran's claims file to a VA physician for a 
medical opinion to determine the etiology of 
the cause of his death.  The claims folder 
must be made available to the examiner.  The 
reviewing physician must opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that the residuals of shrapnel 
wounds in the right thigh and buttocks with 
scars, metallic foreign bodies, and injuries 
to Muscle Groups XIII, XIV, and XVII; 
shortening of the right lower extremity; 
and/or a residual scar of the right leg 
caused the fatal pneumonia and/or congestive 
heart failure, contribute substantially or 
materially to his death, combine to cause his 
death, aid or lend assistance to the 
production of his death, or render him 
materially less capable of resisting the 
effects of the pneumonia and/or congestive 
heart failure.  A complete rationale for any 
opinion offered must be provided.

5.  After the development requested has been 
completed the RO must review the report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the 
claim, with consideration of all evidence of 
record to include the recently received 1993 
medical records.  If the benefit is not 
granted, the appellant must be furnished with 
a supplemental statement of the case, with a 
copy to her representative, and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


